In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (LaTorella, J.), dated August 31, 1998, which granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs to the respondent Nathan C. Lyons.
The defendants submitted proof in admissible form which established that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and the plaintiff failed to come forward with sufficient admissible evidence to demonstrate the existence of a triable issue of fact (see, Williams v Ciaramella, 250 AD2d 763; Miller v Donohue, 250 AD2d 825; Grossman v Wright, 268 AD2d 79). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.